                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

WAYNE MILLER, on behalf of himself                   §
and all others similarly situated,                   §
                                                     §
                Plaintiff,                           §
                                                     §
v.                                                   §                   1:18-CV-538-RP
                                                     §
MV TRANSPORTATION, INC.,                             §
                                                     §
                Defendant.                           §

                                                ORDER

        Before the Court is Plaintiff’s Opposed Motion for Leave to File Amended Collective

Action Complaint. (Dkt.12). Having considered the parties’ arguments, the record, and the relevant

law, the Court finds that the motion should be granted.

                                         I. BACKGROUND

        This is a Fair Labor Standards Act (“FLSA”) action concerning overtime compensation for

employees of Defendant MV Transportation, Inc. (“MVTI”), which provides services to Austin’s

Capital Metro. (Compl., Dkt. 1, at 1). Plaintiff Wayne Miller (“Miller”) alleges that he and similarly

situated employees were denied overtime because MVTI shaved their time. (Id. at 4).

        Miller filed his complaint on June 26, 2018. (Id.). MVTI answered on August 22, 2018, (Dkt.

6), after which Miller sought to amend his complaint by way of the instant motion on November 8,

2018, (Dkt. 12). Miller’s proposed amended complaint adds allegations that MVTI denied overtime

compensation by docking employees for time spent at lunch even when they worked through lunch.

(Prop. Am. Compl., Dkt. 12-1, at 4). Because of the timing of the proposed amendment and because

MVTI does not consent to the amendment, Miller must receive the Court’s leave. See Fed. R. Civ. P.

15(a)(1), (2). Miller filed his motion for leave before the Court held the initial pretrial conference and

                                                    1
entered a scheduling order. (Dkts. 20, 21). The deadline to file amended pleadings is April 30, 2019,

and the discovery deadline is September 30, 2019. (Dkt. 21). As of January 14, 2019, the parties had

not yet conducted a Rule 26(f) conference, and MVTI opposes doing so until the resolution of

Miller’s motion for leave. (Dkt. 24-1).

                                       II. LEGAL STANDARD

        Where, as here, a party seeks leave to amend more than 21 days after serving its pleading,

service of a responsive pleading, or service of a motion under Rules 12(b), (e), or (f), it may do so

“only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(1), (2).

“The court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(2). Rule 15(a)

“requires the trial court to grant leave to amend freely, and the language of this rule evinces a bias in

favor of granting leave to amend.” Lyn–Lea Travel Corp. v. Am. Airlines, 283 F.3d 282, 286 (5th Cir.

2002) (citation and internal quotation marks omitted). “[A]bsent a ‘substantial reason’ such as undue

delay, bad faith, dilatory motive, repeated failures to cure deficiencies, or undue prejudice to the

opposing party, ‘the discretion of the district court is not broad enough to permit denial.’” Mayeaux

v. Louisiana Health Serv. & Indem. Co., 376 F.3d 420, 425 (5th Cir. 2004) (quoting Dussouy v. Gulf Coast

Inv. Corp., 660 F.2d 594, 598 (5th Cir. 1981)).

                                           III. DISCUSSION

        In opposing Miller’s motion for leave, MVTI argues that Miller should have known about

the alleged lunch-docking scheme when he filed his original complaint four months before seeking

leave to amend. (Resp. Mot. Leave, Dkt. 17, at 2). MVTI states that because Miller provides no

justification for the four-month delay in his motion for leave, the motion should be denied as

dilatory. (Id. at 3). MVTI says that it will be prejudiced by having to engage in additional discovery to

investigate these new allegations. (Id. at 4–5). Miller replies that he first learned about the alleged


                                                     2
lunch docking after talking to a witness on October 30, 2018. (Reply Mot. Leave, Dkt. 18, at 2;

Welmaker Decl., Dkt. 18-1).

        MVTI does not suggest that Miller’s delay was motivated by bad faith; its objections lie in

undue delay and prejudice. As the nonmoving party, MVTI has the burden to prove undue delay. See

Thomas as Tr. of Performance Products Inc. v. Hughes, 5:16-CV-951-DAE, 2018 WL 2996901, at *4 (W.D.

Tex. Feb. 22, 2018); Dussouy, 660 F.2d at 598 n.2. The Fifth Circuit cautions that the “mere passage

of time need not result in refusal of leave to amend,” and that amendment “can be appropriate as

late as trial or even after trial.” Dussouy, 660 F.2d at 598. When a party files a motion to amend

before the court-ordered deadline, there is a presumption of timeliness that the nonmovant must

rebut to show undue delay. Sabre, Inc. v. Lyn-Lea Travel Corp., CIV.A. 3:96-CV-2068R, 2003 WL

21339291, at *5 (N.D. Tex. June 5, 2003); see also Poly-Am., Inc. v. Serrot Intern. Inc., CIV. A. 3:00-CV-

1457, 2002 WL 206454, at *1 (N.D. Tex. Feb. 7, 2002) (“The court in entering its scheduling order

presumptively determined that a motion filed before the deadline for seeking amendments to

pleadings would not be deemed dilatory.”). MVTI has made no showing to overcome the

presumption of timeliness. Its only basis for deeming Miller’s motion dilatory is that he lacks any

justification at all for waiting several months to seek this amendment. (Resp. Mot. Leave, Dkt. 17, at

2–3). Miller’s reply provides an adequate justification. (Reply Mot. Leave, Dkt. 18, at 2; Welmaker

Decl., Dkt. 18-1).

        Likewise, the Court finds that MVTI will not be unduly burdened by permitting amendment

at this early stage in the litigation. “A defendant is prejudiced if an added claim would require the

defendant to reopen discovery and prepare a defense for a claim different from the one that was

before the court.” Smith v. EMC Corp., 393 F.3d 590, 596 (5th Cir. 2004) (cleaned up). The parties

have not even yet begun discovery. The deadline for dispositive motions does not arrive until this


                                                     3
December, and trial is more than a year away. (Dkt. 21). The Court does not find that the expense of

conducting additional discovery, when none has yet been done, is unduly prejudicial. Moroever,

Miller’s proposed amendment does not “fundamentally alter the nature” of this case; it advances an

alternative theory of recovery on similar and related facts. Mayeaux, 376 F.3d at 427. Amendments

are generally permitted in such circumstances. Id.

                                        IV. CONCLUSION

       For the reasons given above, IT IS ORDERED that Miller’s Opposed Motion for Leave to

File Amended Collective Action Complaint, (Dkt.12), is GRANTED. The Clerk of the Court shall

docket the amended pleading attached as an exhibit to Miller’s motion. (Dkt. 12-1).

       SIGNED on January 18, 2019.




                                             _____________________________________
                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE




                                                     4
